The plaintiff, appearing pro se, contends that he was hired by the Carter administration as the National Chairman of Academic Affairs; that he was promised $1 billion, a gun, and a license; that he worked for President Carter from February 1979 to January 1981, and continued to perform his duties as the National Chairman of Academic Affairs to June 3,1981; and that President Carter left office "without liquidating this debt” in contravention of section 1 of the 13th amendment to the Constitution. We grant the government’s motion to dismiss the petition for failure to state a claim within this court’s jurisdiction.
*578We know of no position in the federal government of National Chairman of Academic Affairs and no authority in the President to pay the incumbent of such position a billion dollars. Although the suit presumably is based upon a breach of contract by the former President, the petition does not contain "a description of the contract . . . sufficient to identify it,” "plead the substance of those portions of the contract” upon which the plaintiff relies, or have appended to it those portions of the contract as Rule 35(d) requires. Similarly, the petition does not cite any statutes, regulations or orders pursuant to which the President acted in allegedly appointing the plaintiff to the position. Where, as here, the petition is so lacking in facts necessary to show our jurisdiction necessary to entertain the claim, it should be dismissed. Burkholder v. United States, 128 Ct. Cl. 767, 119 F. Supp. 743, cert. denied, 347 U.S. 977 (1954).
The defendant’s motion to dismiss is granted, and the petition is dismissed.